Response to Arguments

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout et al. (US 2011/0213664), hereinafter Osterhout,  Oya (US 2011/0096922), and Sako et al (US 2010/0013739), hereinafter Sako and in view of Seok et al. (US 2012/0026159), hereinafter Seok.
	In reference to claim 1, Osterhout discloses an apparatus, eyepiece, in Figs. 1 and 21 comprising:
	a support structure (102) for mounting on the head of a user; 
	a microcomputer carried (DSP) by the support structure (paragraph [172]); 
	a camera (2130) mounted on the support structure (the augmented reality version may be enabled by a forward facing camera embedded in the eyepiece that images what the wearer is looking and identifies the location/POI (paragraph [190]) 
	a transceiver coupled with the microcomputer (the DSP may also include a communication interface to provide a data communication coupling to a network link that can be connected to, for example, a local area network (LAN), or to another communications network such as the Internet (paragraph [172]; and the transceiver may include a transmitter that includes a transmitter circuit that induces electric fields toward the body and a data sense circuit, which distinguishes transmitting and receiving modes by detecting both transmission and reception data and outputs control signals corresponding to the two modes to enable two-way communication; paragraph [286]; 
	capturing a set of images data by the camera mounted on the support structure; and generating an image stream based on the set of images (the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses; paragraph [192]).
	generating a presentation of the image stream that include an object (618) rendered at a position within the image stream (the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI)
	 Osterhout does not disclose extracting metadata from the image stream; and generating  a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata.
	In the same field of endeavor, Oya discloses extracting metadata from the image stream; and generating  a presentation of the image stream that includes an object rendered at a position within the image stream based on at least the metadata (Fig. 1 show the image stream taken from camera 100 comprising image data and metadata (meta data include object information and event information; paragraph [31]; and the metadata is extracted in steps 601 and 602 (paragraph [64]) and generating the image stream including an object 46 in Fig. 3b at a position within the image stream based on the metadata (paragraphs [31] and [47-51]);
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the extracting metadata and generating a presentation of the image stream in Osterhout in view of the teaching of Oya for improving the possibility that an object relevant to a detected event can be observed (paragraph [11]).
	Osterhout as modified does not disclose a display matrix, a plurality of optical lenses retained by the support structure and disposed between the display matrix that covers at least a portion of the display matrix, and causing the display matrix to display the presentation of the image stream that includes the object rendered at the position within the image stream, and a biometric sensor for receiving biometric data and use the biometric data for the image stream.
	In the same field of endeavor, Sako discloses a display matrix (Fig. 1, LCD 2; ¶ [59) and [94]) and optical lens on the support structure that covers at least a portion of the display matrix and causing the display matrix to display image of the image stream (¶ [58-60]), and a biometric sensor (22) in Fig. 4 for receiving biometric data (¶ [121]) for receiving biometric data and using the biometric data for display image stream (¶ [124]).
	It would have been obvious for one of ordinary skill in the art the art at the time of the invention was made to modified the display of Osterhout and provide the biometric sensor in Osterhout as modified as taught by Sako to acquire the image to be displayed and information about either behavior or physical status of the user, and allows to display images that reflect the user's intention and status and are thus fit for his or her preferences (see ¶ [29]) and ¶ [185]).
	Osterhout as modified does not disclose the optical lenses including a hemispherical lens disposed between the display matrix and an eye of the user.
	In the same field of endeavor, Seok discloses plurality of optical lenses (122) including a hemispherical lens disposed between the display matrix (110) and an eye of the user (see Fig. 4; ¶ [40-42]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modified Osterhout and Sako in view of the teaching of Seok to provide a stereographic image for the display (¶ [44])
	In reference to claim 2, Osterhout discloses in Fig. 15E an inwardly-facing camera (502) mounted on the support structure, the inwardly-facing camera producing eye tracking video of an eye that is processed by the microcomputer, wherein the microcomputer processes the eye tracking video to track pupil position, and Oya discloses generating the image stream is based on the metadata (location information in Fig. 6) and the eye tracking video by the inwardly facing camera (FIG. 15E, transmitted light 1508E, such as infrared light, may be reflected 1510E from the eye 1504E and sensed at the optical display 502 (e.g. with a camera or other optical sensor).  The information may then be analyzed to extract eye rotation from changes in reflections.  In embodiments, an eye tracking facility may use the corneal reflection and the center of the pupil as features to track over time; use reflections from the front of the cornea and the back of the lens as features to track; image features from inside the eye, such as the retinal blood vessels, and follow these features as the eye rotates; and the like (paragraph [301]); and Oya discloses generating the image stream is based on the metadata (see claim 1).
	
	In reference to claim 6, Osterhout discloses the pupil position is used to alter a position of  the object within the image stream (an eye tracking facility may use the corneal reflection and the center of the pupil as features to track over time; paragraph [301]; and the eye tracking device allows the eyepiece to track the direction of the user's eye or preferably, eyes, and send the movements to the controller of the eyepiece.  Control system 3000 includes the augmented reality eyepiece and a control device for the weapon.  The movements may then be transmitted to the control device for a weapon controlled by the control device, which may be within sight of the user; paragraph [306]).
	Claims 8 and 15 are method and computer readable medium claims associated with apparatus claim 1 and therefore, are rejected as the same reason as claim 1.
	Claims 9 and 16 method and computer readable medium claims associated with apparatus claim 2 and therefore, are rejected as the same reason as claims 2.
	Claims 13 and 20 are method and computer readable medium claims associated with apparatus claim 6 and therefore, are rejected as the same reason as claim 6.
	
Claims 3, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout,  Oya, Sako , Seok, Yamaguchi et al. (U.S Patent No. 5,912,721), Yamaguchi and in view of Kaneda et al. (US 2012/0033853), hereinafter Kaneda
In reference to claim 3, the combination Osterhout, Oya,  Sako and Seok does not disclose the microcomputer processes the eye tracking video to detect eye corners using oriented gradient features and averages the positions of the eye comers to obtain an x,y location for the eye.
In the same field of endeavor, Yamaguchi discloses gaze detection method that detects eye corners (performing detection of the inner corner of the eyes, col. 23, lines 30-33, Figs. 21c and 21g, and define two straight lines A' and A" wherein line A' passes through inner corner of the two eyes; col. 24, lines 7-10 and Fig. 23c; and col. 35, lines 24-30) and track the pupil detection section (7) in Fig. 1 to track the pupil position.
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the method of detecting eyes corner in Osterhout as modified as taught by Yamaguchi to provide a gaze detection apparatus and its method capable of easily and accurately detecting the position as indicated by the user's gaze point on a display device (col. 2, lines 15-18 of Yamaguchi).
The combination of Osterhout, Oya, Sako and Yamaguchi does not disclose detect eye corners using oriented gradient features.
Kaneda discloses detect eye corners using oriented gradient features (see Figs. 7-8, paragraphs [52-53] and [57]).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to utilize the oriented gradient features in the combination of Osterhout, Oya, Sako and  Yamaguchi as taught by Kaneda to estimating a gaze direction with high accuracy independently of individual differences among objects (paragraph [9] of Kaneda).
Claims 10 and 17 are method and computer readable medium claims associated with apparatus claim 3 and therefore, are rejected as the same reason as claim 3.

Claims 4, 11 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout, Oya, Sako, Seok in view of Yoshinaga et al. (U.S. Patent No. 7,782,172) hereinafter Yoshinaga.
In reference to claim 4, Osterhout as modified does not disclose processing the eye tracking video to calculate a two dimensional displacement between the center of the eye and the center of the pupil.
In  the same field of endeavor, Yoshinaga discloses processing the eye tracking video to calculate a two-dimensional displacement between the center of the eye (O) and the center of the pupil (I) as shown in Figs. 9-12 (FIG. 9 is a flowchart showing a gaze horizontal direction measurement.  FIG. 10 shows an example of an eyeball model for a gaze horizontal direction measurement.  FIG. 11 is an example of an eyeball model for a gaze horizontal direction measurement.  FIG. 12 is an example of an eyeball model for a gaze vertical direction measurement. In the gaze direction measurement according to the present embodiment, by assuming the model as shown in FIG. 2, it is possible to measure a face horizontal and vertical direction angle, a gaze horizontal and vertical direction angle.  It should be noted that the angle in the horizontal direction is denoted by .phi., the angle in the vertical direction is denoted by .theta., and the face direction is expressed by a subscript "face", and the gaze direction is expressed by subscript "eye"… col.5, lines 30-43).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to utilize the eye tracking method of Yoshinaga in Osterhout as modified to realize a highly accurate gaze direction method which does not require calibration in advance (col. 2, lines 53-55).
Claims 11 and 18 are method and computer readable medium claims associated with apparatus claim 4 and therefore, are rejected as the same reason as claim 4.

Claim 5, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout, Oya, Sako, Seok, and Yoshinaga in view of Matsumoto (2008/0219501).
In reference to claim 5, the combination of Osterhout, Oya, Sako and Seok does not disclose the microcomputer processes the eye tracking video to calculate a two-dimensional displacement between the center of the eye and the center of the pupil, and wherein the microcomputer converts the two-dimensional displacement to a three-dimensional gaze vector for the eye.
 Yoshinaga discloses the eye tracking video to calculate a two dimensional displacement between the center of the eye and the center of the pupil (see discussion of claim 4 above).
It would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the eye tracking method of Yoshinaga in Osterhout, Oya and Sako to realize a highly accurate gaze direction method which does not require calibration in advance (col. 2, lines 53-55).
 The combination Osterhout, Oya, Sako, Seok and Yoshinaga does not disclose converts the two-dimensional displacement to a three-dimensional gaze vector for the eye. 
Matsumoto discloses converts the two-dimensional displacement to a three-dimensional gaze vector for the eye as shown in Fig. 5A (paragraph [86]).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to convert the two-dimensional displacement to a three-dimensional gaze vector for the eye in the combination of Osterhout, Oya, Sako and Yoshinaga as taught by Matsumoto so that the actual movement amount and the estimated movement amounts are associated with each other (paragraph [21]). 
Claims 12 and 19 are method and computer readable medium claims associated with apparatus claim 5 and therefore, are rejected as the same reason as claim 5.

Claims 7, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osterhout, Oya, Sako, Seok in view of  Demera-Venkata et al. (U.S Patent No. 7,742,011).
	In reference to claim 7, the Osterhout as modified does not disclose performing a calibration operation by projecting a sequence of objects on the display and collecting viewed object acknowledgements from a user
 In the same field of endeavor, Demera-Venkata performing a calibration operation by projecting a sequence of objects on the display and collecting viewed object acknowledgements from a user (Fig. 3, to determine the color profiles, calibration unit 124 performs a color calibration using camera 122 in one embodiment.  In the color calibration, projectors 112 project known color calibration images and camera 122 captures the displayed calibration images.  In one embodiment, the color calibration images may be red, green, and blue images in sequence (col. 7, lines 34-40).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made  to provide the calibration method of Demera-Venkata in Osterhout as modified to produce images that accurately reproduce the color of the original image data (col. 1, lines 65-67).
Claims 14 is method and computer readable medium claims associated with apparatus claim 7 and therefore, are rejected as the same reason as claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but they are related to independent claims 1, 8 and 15, and therefore, are moot because the new ground of rejection with newly discovered art of Seok as discussed above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kalaiah et al. (U.S. Patent No. 8,284,204) in Fig. 5, a head-up display device  comprising a plurality of hemispherical lenses between a display and a user eyes (col. 3, lines 40-65). 
	Lowes et al. (US 20120199852) discloses in Fig. 4A and Fig. 4B a hemispherical lens 420 covers an array of LED 400.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUC Q DINH/           Primary Examiner, Art Unit 2692